         Case 1:20-cv-01142-JMF Document 95 Filed 08/10/20 Page 1 of 2




August 10, 2020

The Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:    Joint letter proposing briefing schedule for attorneys’ fees motion in State of New
              York v. Wolf, et al., 20 Civ. 1127, and Lewis-McCoy v. Wolf, et al., 20 Civ. 1142.

Dear Judge Furman,

       Pursuant to the Court’s orders of July 29, 2020, ECF No. 92, and August 7, 2020, ECF
No. 96, the parties propose the following schedule to brief attorneys’ fees:

       1. On August 31, 2020, Plaintiffs shall file a motion for attorneys’ fees;

       2. On September 10, 2020, Defendants shall file their opposition; and

       3. On September 17, 2020, Plaintiffs shall file their reply.


                                     Respectfully submitted,

                                     LETITIA JAMES
                                     Attorney General of the State of New York

                                     By: /s/ Daniela L. Nogueira
                                     Daniela L. Nogueira, Assistant Attorney General
                                     Matthew Colangelo, Chief Counsel for Federal Initiatives
                                     Elena Goldstein, Deputy Chief, Civil Rights Bureau
                                     Office of the New York State Attorney General
                                     28 Liberty Street
                                     New York, NY 10005
                                     Phone: (212) 416-6544
                                     daniela.nogueira@ag.ny.gov

                                     Attorneys for Plaintiff in 20 Civ. 1127


                                     NEW YORK CIVIL LIBERTIES UNION FOUNDATION

                                     By: /s/ Antony P.F. Gemmell
                                     Antony P.F. Gemmell
                                     Molly K. Biklen
                                     Jessica Perry
Case 1:20-cv-01142-JMF Document 95 Filed 08/10/20 Page 2 of 2




                     Jordan Laris Cohen
                     Christopher T. Dunn
                     125 Broad Street, 19th Floor
                     New York, NY 10004
                     212-607-3300
                     agemmell@nyclu.org

                     Attorneys for Plaintiffs and the Class in 20 Civ. 1142


                     AUDREY STRAUSS
                     Acting United States Attorney for the
                     Southern District of New York

                     By: /s/ Zachary Bannon
                     ZACHARY BANNON
                     ELIZABETH KIM
                     CHRISTOPHER CONNOLLY
                     Assistant United States Attorneys
                     86 Chambers St. 3rd Floor
                     New York, New York 10007
                     Tel.: 212-637-2728, 2745, 2761
                     Fax: 212-637-2717
                     E-mail: Zachary.Bannon@usdoj.gov
                              Elizabeth.Kim@usdoj.gov
                              Christopher.Connolly@usdoj.gov

                     Attorneys for the Defendants




                               2
